NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO MARTINEZ-DAVALOS,                          No.    19-70731

                Petitioner,                     Agency No. A092-232-127

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 12, 2021
                              Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and KORMAN,** District Judge.

      This case has a complicated procedural history with which the parties are

familiar, and we repeat it only as necessary. Petitioner is a native and citizen of

Mexico seeking deferral of removal under the Convention Against Torture (CAT).

While living in the United States as a lawful permanent resident, petitioner was


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                          1
convicted of an aggravated felony and became an informant for state and federal law

enforcement agencies.      Petitioner feared retaliation and fled the country for

Mexicali, Mexico. There, two men took his money and United States permanent

resident card. Locals told petitioner the two men were police officers. At subsequent

encounters the men held a knife and gun to petitioner’s stomach while asking him to

work for them, but they did not tell him what they planned to do if he refused.

Petitioner fled to the United States and claimed CAT protection, but he was removed

to Mexico after the Board of Immigration Appeals (BIA) reversed an Immigration

Judge’s (IJ) holding in his favor.

      Petitioner moved to the town of San Quintín, Mexico on the advice of a man

named Adan Romo. At one point, petitioner used the computer at a Romo-owned

hotel to look up the number for an agent of the Bureau of Alcohol, Tobacco,

Firearms, and Explosives, which he believed Romo later discovered. Petitioner

learned that Romo was a drug trafficker and was looking for someone to blame for

the loss of a shipment. Romo showed petitioner violent movies, which petitioner

took as a threat. Petitioner believed he was being followed and left town, eventually

fleeing back to the United States. On remand from this Court, Martinez-Davalos v.

Lynch, 669 F. App’x 489, 491 (9th Cir. 2016), the IJ found that petitioner failed to

establish past torture or a sufficient likelihood of future torture, and the BIA

affirmed. This petition for review followed. We have jurisdiction pursuant to


                                         2
8 U.S.C. § 1252(a)(1), and we deny the petition.

      To qualify for CAT protection, petitioner must show “both a greater than 50

percent likelihood that he will be tortured and that a public official would inflict,

instigate, consent to or acquiesce in that torture.” Madrigal v. Holder, 716 F.3d 499,

508 (9th Cir. 2013) (citation omitted); see 8 C.F.R. § 1208.18(a)(1). “Torture is an

extreme form of cruel and inhuman treatment” that includes “prolonged mental harm

. . . resulting from . . . [t]he intentional infliction or threatened infliction of severe

physical pain or suffering” or “[t]he threat of imminent death.”               8 C.F.R.

§ 1208.18(a)(2), (4).    Whether an applicant has been tortured in the past is

“ordinarily the principal factor” used to assess the likelihood of future torture.

Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1080 (9th Cir. 2015) (internal

quotation omitted).

1.    Substantial evidence supports the Agency’s conclusion that petitioner failed

to show past torture. 8 U.S.C. § 1252(b)(4)(B); Guo v. Sessions, 897 F.3d 1208,

1212 (9th Cir. 2018). Petitioner’s encounters with armed men in Mexicali were

brief, and the Agency reasonably concluded that the men intended to frighten

petitioner into working for them rather than threatening him with death or severe

physical harm. Cf. Duran-Rodriguez v. Barr, 918 F.3d 1025, 1027, 1029–30 (9th

Cir. 2019) (evidence that petitioner was approached by “seven armed sicarios” who

wanted him to accept a bribe and threatened to kill him if he refused was insufficient


                                            3
to compel a conclusion of past torture). Romo’s conduct toward petitioner was

ambiguous, and he never made any direct threat against him. Moreover, there was

no evidence indicating state involvement or acquiescence in Romo’s conduct. See

Madrigal, 716 F.3d at 508. In both cases, petitioner avoided further contact by

relocating to another part of Mexico. See 8 C.F.R. § 1208.16(c)(3).

2.    Substantial evidence also supports the Agency’s conclusion that petitioner

failed to show a likelihood of future torture. “[G]eneralized evidence of violence

and crime in Mexico is not particular to [petitioner] and is insufficient to. . . .

establish prima facie eligibility for protection under the CAT.” Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (per curiam).

3.    Petitioner also challenges the IJ’s jurisdiction over him because the Notice to

Appear served on him did not list the date, time, and location of his hearing. Even

assuming that argument is properly before this Court, it is foreclosed by Karingithi

v. Whitaker, 913 F.3d 1158, 1162 (9th Cir. 2019), because petitioner received

subsequent notices which did list the date, time, and location of his hearing.

      DENIED.




                                          4